Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 1 of 49




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                       Case No. 20-23481-Civ-WILLIAMS/TORRES

   TIM MINN, INC. et al.,

         Plaintiffs,

   v.

   TIM HORTONS USA INC.,

         Defendant.

   ___________________________________________/

                         REPORT AND RECOMMENDATION
                       ON DEFENDANT’S MOTION TO DISMISS

         This matter is before the Court on Tim Hortons USA Inc.’s (“Defendant”)

   motion to dismiss Tim Minn, Inc.’s (“Tim Minn”) et al. (collectively, “Plaintiffs”)

   third amended complaint (“TAC”). [D.E. 85]. Plaintiffs responded to Defendant’s

   motion on December 24, 2020 [D.E. 95] to which Defendant replied on January 8,

   2021. [D.E. 99]. Therefore, Defendant’s motion is now ripe for disposition. After

   careful consideration of the motion, response, reply, relevant authority, and for the

   reasons discussed below, Defendant’s motion to dismiss should be GRANTED in

   part and DENIED in part.1




   1     On July 15, 2021, the Honorable Kathleen Williams referred Defendant’s
   motion to dismiss to the undersigned Magistrate Judge for disposition. [D.E. 101].

                                            1
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 2 of 49




                                  I. BACKGROUND

         Defendant is the franchisor of the Tim Hortons brand in the United States

   with restaurants involved in the sale of selected foods and beverages. On February

   26, 2016, Tim-Minn and Defendant executed an area representative and

   development agreement (the “ARDA”) where the former agreed to operate roughly

   280 restaurants in Minnesota. After opening 14 restaurants between November

   2016 and November 2018, Tim-Minn could not comply with the development

   schedule.

         Approximately two years later, the parties began negotiations to amend the

   ARDA. Tim-Minn sought a reduction in development obligations and, after months

   of negotiations, the parties reached an agreement. The amendment contained a

   general release of all claims against Defendant and, in exchange, Tim-Minn

   received a 32% reduction in development obligations, royalty concessions, and

   marketing support.

         A year after the parties signed the amendment, Tim-Minn filed a complaint

   on February 20, 2019 against Defendant and Restaurant Brands International, LP

   (“RBI”) in the United States District Court for Minnesota (the “Minnesota District

   Court”). The Minnesota District Court dismissed Tim-Minn’s initial complaint for

   lack of subject matter jurisdiction.    Tim-Minn later filed a second amended

   complaint (“SAC”) on August 29, 2019, asserting several causes of action premised

   on the Minnesota Franchise Act (“MFA”), the implied covenant of good faith and fair

   dealing, fraud and negligent misrepresentation, unjust enrichment, and breach of




                                           2
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 3 of 49




   contract. The only purported difference between that pleading and the TAC is that

   the latter contains an additional unjust enrichment and breach of contract claim.

         Defendant filed a motion to dismiss, and the Minnesota District Court

   granted that motion with prejudice with respect to Tim-Minn’s MFA claims. The

   dismissal of the MFA claims permitted the Minnesota District Court to honor the

   parties’ forum selection clause, resulting in the transfer of this action to the

   Southern District of Florida. Following transfer, Defendant filed another motion to

   dismiss. However, Plaintiffs filed a motion for leave to file a TAC and the Court

   granted that request on October 20, 2020. [D.E. 74]. Defendant subsequently filed

   an amended motion to dismiss that is matter is now ripe for disposition.

                       II. APPLICABLE PRINCIPLES AND LAW

         Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a claim

   for failure to state a claim upon which relief can be granted. “To survive a motion to

   dismiss, a complaint must contain sufficient factual matter, accepted as true, to

   ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

   678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

   Conclusory statements, assertions or labels will not survive a 12(b)(6) motion to

   dismiss.   Id.   “A claim has facial plausibility when the plaintiff pleads factual

   content that allows the court to draw the reasonable inference that the defendant is

   liable for the misconduct alleged.” Id.; see also Edwards v. Prime, Inc., 602 F.3d

   1276, 1291 (11th Cir. 2010) (setting forth the plausibility standard).          “Factual

   allegations must be enough to raise a right to relief above the speculative level[.]”




                                               3
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 4 of 49




   Twombly, 550 U.S. at 555 (citation omitted). Additionally:

         Although it must accept well-pled facts as true, the court is not
         required to accept a plaintiff's legal conclusions. Ashcroft v. Iqbal, 556
         U.S. 662, 678 (2009) (noting “the tenet that a court must accept as true
         all of the allegations contained in a complaint is inapplicable to legal
         conclusions”). In evaluating the sufficiency of a plaintiff's pleadings,
         we make reasonable inferences in Plaintiff's favor, “but we are not
         required to draw plaintiff’s inference.” Aldana v. Del Monte Fresh
         Produce, N.A., Inc., 416 F.3d 1242, 1248 (11th Cir. 2005). Similarly,
         “unwarranted deductions of fact” in a complaint are not admitted as
         true for the purpose of testing the sufficiency of plaintiff's allegations.
         Id.; see also Iqbal, 556 U.S. at 681 (stating conclusory allegations are
         “not entitled to be assumed true”).

   Sinaltrainal v. Coca-Cola, 578 F.3d 1252, 1260 (11th Cir. 2009), abrogated on other

   grounds by Mohamad v. Palestinian Auth., 566 U.S. 449, 453 n.2 (2012).              The

   Eleventh Circuit has endorsed “a ‘two-pronged approach’ in applying these

   principles: 1) eliminate any allegations in the complaint that are merely legal

   conclusions; and 2) where there are well-pleaded factual allegations, ‘assume their

   veracity and then determine whether they plausibly give rise to an entitlement to

   relief.’” American Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010)

   (quoting Iqbal, 556 U.S. at 679).

                                       III. ANALYSIS

         Defendant seeks to dismiss the TAC because Plaintiffs’ claims are barred

   under res judicata and collateral estoppel.     Defendant says that the Minnesota

   District Court’s dismissal with prejudice is dispositive, and that Plaintiffs cannot

   present the same claims – even with the addition of their franchisees – to

   circumvent the language of the prior court order. Alternatively, Defendant claims

   that the underlying general release is an absolute bar to all claims presented and



                                             4
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 5 of 49




   that the TAC fails for this additional reason. Defendant’s final argument is that, if

   all else fails, the TAC fails to state a claim because the allegations for each cause of

   action are conclusory or otherwise fail to plead the required elements. To inform

   the analysis that follows, we first consider the relevant provisions of the underlying

   contractual agreements and principles of Florida contract law.

          A.     The Relevant Contractual Provisions

          Defendant’s motion to dismiss relies on several key provisions in support of

   the relief requested. The first is a general release that applies to Tim-Minn and its

   affiliated franchisees:

          GENERAL RELEASE. For and in consideration of THUSA entering
          into this Agreement, and other good and valuable consideration
          received from or on behalf of THUSA, the receipt of which is hereby
          acknowledged, Developer [i.e., Plaintiff], for itself and on behalf of itself
          for each Affiliate, hereby remises, releases, acquits, satisfies, and
          forever discharges THUSA, its officers, directors, agents, employees,
          affiliates, subsidiaries, parent corporation, and all of their assignees
          (individually and together “THUSA”), of and from all manner of claims,
          suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
          specialties, covenants, contracts, controversies, agreements, promises,
          variances, trespasses, damages, judgments, and executions
          whatsoever, in law or in equity, which [Tim-Minn] or any Affiliate ever
          had, now has, or which any successor or assign of [Tim-Minn] or any
          Affiliate hereafter can, shall, or may have, whether known or
          unknown, against THUSA for, upon, or by reason of any matter, cause,
          or thing whatsoever, from the beginning of the world to the date of this
          Agreement.

   [D.E. 81 at Ex. A, § 11 (emphasis added)].

          The second provision is Section 1.4 of the ARDA where it includes a definition

   for the term “affiliate”:




                                               5
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 6 of 49




          1.4. Affiliate” means a Person that directly or indirectly Controls, is
          Controlled by, or is under common Control with another Person. For
          clarity, Developer Subsidiaries are Affiliates of Developer.

   [D.E. 39 at Ex. AG, § 1.4]. The third is a disclaimer in the ARDA where it states

   that Defendant makes no representations to Tim-Minn on revenue, profit, or the

   potential success of the business:

          To induce THUSA to sign this Agreement and grant Developer the franchise,
          Developer acknowledges that: . . . (e) Developer has not received or relied
          upon, and THUSA expressly disclaims making any representation, warranty
          or guaranty, express or implied, as to the revenues, profits or success of the
          TH Development Business.

   Id. at § 17(e).2

          B.     Principles of Florida Contract Law

          In addition to the relevant contractual agreements, disposition of the pending

   motion to dismiss requires consideration of Florida contract law.           Contract

   interpretation is “a question of law” and decided “by reading the words of a contract

   in the context of the entire contract and construing the contract to effectuate the

   parties’ intent.” Feaz v. Wells Fargo Bank, N.A., 745 F.2d 1098, 1104 (11th Cir.

   2014). “Under Florida law, if the terms of [a contract] are clear and unambiguous, a

   court must interpret the contract in accordance with its plain meaning.” Key v.

   Allstate Ins. Co., 90 F.3d 1546, 1549 (11th Cir. 1996).          “Although contract

   interpretation is generally a question of law for the Court, if the contract contains

   ambiguities, a question of fact for the jury may be presented.” Assa Compania De

   Seguros, S.A. v. Codotrans, Inc., 2014 WL 11906600, at *3 (S.D. Fla. Sept. 12, 2014).

   2      Section 16.7 of the ARDA further states that “this Agreement and all claims
   arising from the relationship between the parties will be governed by the laws of the
   State of Florida[.]” [DE 39 at Ex. AG, § 16.7].

                                             6
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 7 of 49




   “The initial determination of whether the contract term is ambiguous is a question

   of law for the court. Where the terms of the written instrument are disputed and

   reasonably susceptible to more than one construction, an issue of fact is presented

   as to the [contracting] parties’ intent which cannot properly be resolved by

   summary judgment.” Strama v. Union Fid. Life Ins. Co., 793 So. 2d 1129, 1131

   (Fla. 1st DCA 2001) (quoting Universal Underwriters Ins. Co. v. Steve Hull

   Chevrolet, Inc., 513 So. 2d 218, 219 (Fla. 1st DCA 1987)); BKD Twenty-One Mgmt.

   Co., Inc. v. Delsordo, 127 So. 3d 527, 530 (Fla. 4th DCA 2012) (“[C]ontractual

   language        is   ambiguous    only   if       it   is   susceptible   to   more   than

   one reasonable interpretation.”) (citing Penzer v. Transportation Ins. Co., 29 So. 3d

   1000, 1005 (Fla. 2010)); Laufer v. Norma Fashions, Inc., 418 So. 2d 437, 439 (Fla. 3d

   DCA 1982) (“A phrase in a contract is ambiguous when it is uncertain of meaning

   and disputed.”).

            C.      Res Judicata and Collateral Estoppel

            Having set forth the relevant contractual agreements and Florida contract

   law, Defendant’s primary argument is that the TAC should be dismissed because of

   res judicata and collateral estoppel. Collateral estoppel and res judicata are judicial

   doctrines that prevent the same parties from relitigating the issues that have

   already decided in a prior action. See Topps v. State, 865 So. 2d 1253, 1254–55 (Fla.

   2004).        “The doctrine of res judicata (or claim preclusion) prohibits successive

   litigation of the very same claim by the same parties.” Whole Woman’s Health v.

   Hellerstedt, 136 S. Ct. 2292, 2305 (2016) (citation and internal quotation marks




                                                 7
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 8 of 49




   omitted). This prohibition bars “the parties or their privies from relitigating issues

   that were or could have been raised” in a prior action that resulted in a final

   judgment on the merits.        Allen v. McCurry, 449 U.S. 90, 94 (1980); see

   also Maldonado v. U.S. Atty. Gen., 664 F.3d 1369, 1375 (11th Cir. 2011).

         To invoke res judicata, the movant must establish four elements: “(1) there is

   a final judgment on the merits; (2) the decision was rendered by a court of

   competent jurisdiction; (3) the parties, or those in privity with them, are identical in

   both suits; and (4) the same cause of action is involved in both cases.” Ragsdale v.

   Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999); see also Kaiser Aerospace &

   Elecs. Corp. v. Teledyne Indus., Inc. (In re Piper Aircraft Corp.), 244 F.3d 1289, 1296

   (11th Cir. 2001). If a party satisfies all four elements, the court questions whether

   the claim in the new suit was or could have been raised in the prior action; if yes,

   res judicata applies. See In re Piper Aircraft Corp., 244 F.3d at 1296.

         Defendant says that the first two elements of res judicata apply because the

   prior dismissal with prejudice constitutes a final judgment on the merits and the

   Minnesota District Court is a court of competent jurisdiction.         Defendant also

   contends that the third element is satisfied because, although the parties are not

   necessarily identical, they are in privity with each other and meet one of the six

   exceptions to nonparty preclusion:

         The rule against nonparty preclusion . . . is subject to six categories of
         exceptions. A court may apply nonparty preclusion if: (1) the nonparty
         agreed to be bound by the litigation of others; (2) a substantive legal
         relationship existed between the person to be bound and a party to the
         judgment; (3) the nonparty was adequately represented by someone
         who was a party to the suit; (4) the nonparty assumed control over the



                                              8
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 9 of 49




         litigation in which the judgment was issued; (5) a party attempted to
         relitigate issues through a proxy; or (6) a statutory scheme foreclosed
         successive litigation by nonlitigants.

   Griswold v. Cty. of Hillsborough, 598 F.3d 1289, 1292 (11th Cir. 2010) (internal

   citations omitted).

         Defendant relies, for additional support, on the allegations in the TAC where

   Tim-Minn alleges that each franchisee is “wholly owned [by] Tim-Minn and RDP.”

   [D.E. 81 at ¶¶ 11-24]. Defendant also points to an allegation where Tim Minn

   admits that “The Franchisee Plaintiffs . . . operated under Tim-Minn’s umbrella,”

   id. at 135, as additional evidence that the affiliates were “adequately represented by

   someone who was a party to the suit,” and that “a substantive legal relationship

   existed between the person to be bound and a party to the judgment[.]”. Griswold,

   598 F.3d at 1292. So, given that this case involves the same causes of action as the

   prior action, Defendant concludes that res judicata applies and that the Court

   should dismiss with prejudice the TAC.

         While res judicata acts as a bar to the relitigation of claims, “collateral

   estoppel precludes the relitigation of an issue that has already been litigated and

   resolved in a prior proceeding.” Pleming v. Universal-Rundle Corp., 142 F.3d 1354,

   1359 (11th Cir. 1998). To invoke collateral estoppel, a party must establish the

   following four essential elements:

         (1) the issue at stake must be identical to the one involved in the prior
         litigation; (2) the issue must have been actually litigated in the prior
         suit; (3) the determination of the issue in the prior litigation must have
         been a critical and necessary part of the judgment in that action; and
         (4) the party against whom the earlier decision is asserted must have




                                             9
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 10 of 49




           had a full and fair opportunity to litigate the issue in the earlier
           proceeding.

    I.A. Durbin, Inc. v. Jefferson Nat. Bank, 793 F.2d 1541, 1549 (11th Cir. 1986). Like

    res judicata, collateral estoppel examines the identity and privity of the parties to

    determine whether it applies. See E.E.O.C. v. Pemco Aeroplex, Inc., 383 F.3d 1280,

    1285 (11th Cir. 2004) (“If identity or privity of parties cannot be established, then

    there is no need to examine the other factors in determining whether res judicata or

    collateral estoppel applies.”).

           Although the Minnesota District Court declined to address every argument

    presented prior to transfer, Defendant says that collateral estoppel applies because

    the court decided the issue of whether the general release was valid and

    enforceable. Defendant views that as dispositive to all remaining claims because

    they are each dependent on the applicability of the general release. That is, if the

    general release applies, Defendant reasons that the entire TAC must be dismissed.

           Plaintiffs oppose Defendant’s motion because none of their claims are barred

    under res judicata or collateral estoppel. Plaintiffs say that, when the Minnesota

    District Court dismissed their prior complaint, it limited that ruling only to claims

    arising under the MFA. Indeed, Plaintiffs point to one sentence of that decision

    where the court explicitly declined to opine on counts four through ten of the SAC.

    [D.E. 59 at 16 (“As to Counts IV through X of Tim-Minn’s Second Amended

    Complaint, the Court expresses no opinion on THUSA’s motion to dismiss.”)]. And

    since the TAC contains brand new causes of action – such as claims arising under

    the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) – Plaintiffs



                                             10
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 11 of 49




    suggest that the motion to dismiss makes broad pronouncements that are

    inconsistent with the procedural history of this case.

          Plaintiffs also add that res judicata does not apply because – while they

    concede (1) that the United States District Court for the District of Minnesota is a

    court of competent jurisdiction, (2) that a prior court order dismissed counts one

    through three with prejudice, and (3) that all of the claims in the TAC derive from a

    common nucleus of operative fact – Defendant cannot establish that the franchisee

    plaintiffs are in privity. Plaintiffs say that none of the six categories identified in

    Griswold apply because, based on the face of the pleading, each franchisee seeks to

    vindicate its own legal interests. That is, even if Tim-Minn and the franchisees are

    closely aligned, Plaintiffs ask that the Court allow this case to proceed to discovery

    so that a complete factual record can be established to determine conclusively

    whether the elements of res judicata apply.

          Like res judicata, Plaintiffs say that collateral estoppel does not apply

    because it requires the same parties or privity.3 See E.E.O.C. v. Pemco Aeroplex,

    Inc., 383 F.3d 1280, 1285 (11th Cir. 2004) (“[I]n this Circuit, collateral estoppel can

    apply only ‘when the parties are the same (or in privity) [and] if the party against

    whom the issue was decided had a full and fair opportunity to litigate the issue in

    the earlier proceeding.”’) (quoting In re Southeast Banking Corp., 69 F.3d 1539,

    1552 (11th Cir. 1995)). Yet, for the reasons already identified, Plaintiffs argue that


    3      Plaintiffs rely on Florida law principles in applying res judicata and
    collateral estoppel. But, where this Court must determine the preclusive effect of a
    prior federal judgment, federal law applies. See Hart v. Yamaha–Parts Distrib.,
    Inc., 787 F.2d 1468, 1470 (11th Cir. 1986).

                                              11
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 12 of 49




    Tim-Minn and the franchisee plaintiffs are completely different entities. And even

    if privity exists, Plaintiffs add that the Minnesota District Court declined to

    consider several counts presented in the SAC. Plaintiffs further suggest that it is

    disingenuous for Defendant to state that the Minnesota District Court reached a

    final determination on all the causes of action presented in the SAC when that is

    plainly incorrect.   Either way, Plaintiffs conclude that neither res judicata nor

    collateral estoppel apply and that the motion to dismiss should be denied.

          Defendant’s reply is that the motion to dismiss should be granted because

    there are several instances where courts have found that privity exists between

    parents and subsidiaries.    Perhaps that is true, but the real problem is that

    Defendant relies almost exclusively on cases that were decided on a motion for

    summary judgment – not a motion to dismiss. See, e.g., Drier v. Tarpon Oil Co., 522

    F.2d 199, 200 (5th Cir. 1975) (affirming summary judgment because “it is clear that

    Evans was in privity with Tarpon because he was the president and major

    stockholder of the corporation and he admitted by deposition that he made the

    ‘ultimate decisions.’”); Bray v. Bank of Am. Corp., 2018 WL 4567194, at *3 (M.D.

    Fla. Aug. 20, 2018) (granting defendant’s motion for summary judgment because

    “Bray’s claims are barred by res judicata.”); Shapiro v. United States, 951 F. Supp.

    1019, 1024 (S.D. Fla. 1996) (finding on summary judgment that taxpayers who were

    not named as parties qualified as parties for res judicata purposes).

          That is not a coincidence because “[r]es judicata and collateral estoppel

    are affirmative defenses that typically should be raised pursuant to Federal Rule of




                                             12
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 13 of 49




    Civil Procedure 8(c) rather than in a motion to dismiss under Rule 12(b)(6).” United

    States Golf Learning Inst., LLC v. Club Managers Ass’n of Am., 2012 WL 768201, at

    *3 (M.D. Fla. Mar. 9, 2012) (citing Cope v. Bankamerica Hous. Serv., Inc., 2000 WL

    1639590, at *4 (M.D. Ala. Oct. 10, 2000)); see also Concordia v. Bendekovic, 693 F.2d

    1073, 1075 (11th Cir. 1982). The exception to this rule is where “the elements are

    apparent on the face of the pleadings and public documents of which the court may

    take judicial notice.” United States Golf Learning Inst., LLC, 2012 WL 768201, at

    *3 (citing Cope, 2000 WL 1639590, at *4); see also Quiller v. Barclays

    American/Credit, Inc., 727 F.2d 1067, 1069 (11th Cir. 1984) (“Generally, the

    existence of an affirmative defense will not support a motion to dismiss.

    Nevertheless, a complaint may be dismissed under Rule 12(b)(6) when its own

    allegations indicate the existence of an affirmative defense, so long as the defense

    clearly appears on the face of the complaint.”).

          Defendant suggests that this case meets the exception because the TAC

    alleges that Tim-Minn and Restaurant Development Partners, Corp. (“RDP”) own

    each of the franchisee plaintiffs.4 [D.E. 81 at ¶¶ 11-24]. Defendant also relies on

    the allegation that Plaintiffs opened restaurants “through the individual Franchisee

    Plaintiffs,” and that the Franchisee Plaintiffs “operated under Tim-Minn’s

    umbrella.” Id. at ¶¶ 35, 89, 135. Defendant further adds that the TAC concedes

    that Tim-Minn’s principal, Paul Durigon (“Mr. Durigon”), acts on behalf of the

    franchisee plaintiffs. Id. at ¶ 144. When combined with the fact that the lawyers


    4     Tim-Minn is incorporated under the laws of Minnesota whereas RDP is based
    in Ontario, Canada.

                                              13
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 14 of 49




    representing Tim-Minn in the Minnesota District Court are the same for the

    franchisee plaintiffs in this action, Defendant concludes that there is a substantive

    legal relationship between the two and that Tim-Minn adequately represented all

    interested parties prior to transfer.

          Defendant’s argument is unpersuasive for our purposes because, while there

    are some details on the relationship between Tim-Minn and the franchisee plaintiffs

    in the TAC, there are at best only fleeting references. That is, while the TAC

    alleges that Tim-Minn and RDP own the franchisee plaintiffs, it is uncertain how

    and to what extent that relationship exists.      It is also unclear when Tim-Minn

    acquired the franchisee plaintiffs, the substance and timing of that ownership, and

    whether it had any effect on the corporate form of any entity. These unanswered

    questions are why courts prefer to determine privity on a motion summary

    judgment – rather than on a motion to dismiss – because the former has the benefit

    of a complete factual record whereas the latter must include enough factual details

    that make it plainly clear that privity is lacking. Motions to dismiss, based on a

    lack of privity, are therefore often deemed premature given the fact-intensive

    exercise required. See CSX Transportation, Inc. v. Gen. Mills, Inc., 846 F.3d 1333,

    1340 (11th Cir. 2017) (“We decline to decide this dispute. Whether parties were in

    privity is a factual question that should be decided in the first instance by the

    district court.”) (citing cases); Hart v. Yamaha-Parts Distributors, Inc., 787 F.2d

    1468, 1472 (11th Cir. 1986) (“A district court’s determination as to whether

    interrelated corporations are in privity with each other is a factual question”).




                                              14
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 15 of 49




          Defendant’s motion insists that privity is a concept that can be decided on a

    motion to dismiss. But, privity “describes a relationship between one who is a party

    of record and a nonparty that is sufficiently close so a judgment for or against the

    party should bind or protect the nonparty.” Hart v. Yamaha-Parts Distributors,

    Inc., 787 F.2d 1468, 1472 (11th Cir. 1986) (citing Southwest Airlines Co. v. Texas

    International Airlines, 546 F.2d 84, 95 (5th Cir. 1977)); see also 1B J. Moore, J.

    Lucas & T. Currier, Moore’s Federal Practice § 0.411[1] at 392 (2d ed. 1984)

    (hereinafter “Moore’s Federal Practice”). “This relationship between the party and

    nonparty may be one of several types: where the nonparty has succeeded to the

    party’s interest in property, where the nonparty controlled the original suit, where

    the nonparty’s interests were represented adequately by the party in the original

    suit, Southwest Airlines, 546 F.2d at 95, and where the party and nonparty have

    concurrent interests in the same property right.” Hart, 787 F.2d at 1472 (citing 1B

    Moore’s Federal Practice § 0.411[1] at 392). This is hardly the factual analysis that

    motions to dismiss are designed to do.

          Yet Defendant conclusorily claims that privity exists because the franchisee

    plaintiffs are subsidiaries, and the analysis can end there. But, there are no factual

    allegations in the TAC with respect to the corporate structure of any of these

    subsidiaries, the percent of ownership between Tim-Minn and RDP, the right or

    ability to control the franchisee plaintiffs, or whether any of these entities operate

    independently. Without these details and a complete factual record, it is impossible




                                             15
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 16 of 49




    to determine whether the franchisee plaintiffs and Tim-Minn are in privity.5 The

    Eleventh Circuit reached the same conclusion in Hart where the district court –

    unlike us – had the benefit of a summary judgment record and concluded that

    privity was sufficiently established for preclusion purposes.      But the Eleventh

    Circuit rejected that conclusion because, without sufficient factual details on

    ownership, the right to control subsidiaries, or whether the entities operate

    independently, privity cannot be established:

          The record contains only the defendants’ contradictory, generalized
          representations regarding the relationship between YMC/USA and
          Yamaha Parts. In particular, there are no facts as to the percent of
          ownership, YMC/USA’s right or ability to control Yamaha Parts, or
          whether these entities operated independently or as one unit. Due to
          the lack of any factual basis for its determination, we find the district
          court was clearly erroneous in concluding Yamaha Parts was in privity
          with YMC/USA. Therefore, we remand for further factfinding to
          determine whether the relationship between YMC/USA and Yamaha
          Parts is sufficiently close to justify preclusion.

    Hart, 787 F.2d at 1473.

          Under that analysis, it is highly doubtful that the Eleventh Circuit would

    take a more charitable view of a similar conclusion on a motion to dismiss that

    lacked any record whatsoever. That counsels against granting this motion. But

    Defendant is undeterred on the theory that privity exists because the lawyers



    5      Plaintiffs allege that the Tim-Minn and RDP wholly own the franchisee
    plaintiffs but, without more specificity, we cannot discern what that means. It is
    unclear, for example, whether Tim-Minn’s or RDP’s interests of the franchisee
    plaintiffs are of equal value or whether their interests together equal 100 percent of
    the subsidiaries. It is also unclear whether these franchisee plaintiffs operate
    independently or if Tim-Minn and RDP exercise total control. All of these questions
    and more must be answered during discovery before collateral estoppel or res
    judicata can be firmly established.

                                             16
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 17 of 49




    representing the franchisee plaintiffs in this case are the same that appeared in the

    Minnesota District Court on behalf of Tim-Minn.          This is even less compelling,

    however, because it fails to reference a single case where the hiring of the same

    lawyers is a factor that courts consider when determining the privity of

    corporations. And even if such a case exists, it remains unclear how the hiring of

    the same lawyers cures all the other shortfalls previously identified. The same is

    true with respect to Defendant’s reliance on the allegation that the franchisee

    plaintiffs “operated under Tim-Minn’s umbrella,” because this provides no answer

    to the questions highlighted above. [D.E. 81 at ¶ 135]. Defendant’s reference to Mr.

    Durigon is equally unavailing because, while he acted on behalf of the franchisee

    plaintiffs, the complaint fails to provide any details of that relationship:

          However, and in violation of this express provision, Durigon, on behalf
          of the Franchisee Plaintiffs, discovered that THUSA was improperly
          billing the Brooklyn Park store at 3% of gross sales as royalty payment
          prior to December 31, 2018 when it should have billed 0.1% of gross
          sales.

    [D.E. 81 at ¶ 144 (emphasis added)].

          There is no need to go any further on the question of whether collateral

    estoppel or res judicata applies because, without privity or identical parties, neither

    doctrine – at least for now – is sufficient to dismiss the TAC. See E.E.O.C. v. Pemco

    Aeroplex, Inc., 383 F.3d 1280, 1285 (11th Cir. 2004) (“If identity or privity of parties

    cannot be established, then there is no need to examine the other factors in

    determining whether res judicata or collateral estoppel applies.”). Because there is




                                               17
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 18 of 49




    an insufficient factual record to apply collateral estoppel or res judicata to the TAC,

    Defendant’s motion to dismiss the TAC on these grounds should be DENIED.

          D.     The General Release

          Defendant’s second argument is that the general release provides an

    alternative basis to dismiss the TAC.        Defendant relies primarily on a specific

    section of the general release because, although the franchisee plaintiffs did not

    sign the amendment, the language is binding on each of them as an affiliate:

          Developer [i.e., Plaintiff], for itself and on behalf of itself for each
          Affiliate, hereby remises, releases, acquits, satisfies, and forever
          discharges THUSA, . . . of and from all manner of claims, . . . which
          Developer or any Affiliate ever had, now has, or which any successor or
          assign of [Tim-Minn] or any Affiliate hereafter can, shall, or may have,
          whether known or unknown, against THUSA for, upon, or by reason of
          any matter, cause, or thing whatsoever, from the beginning of the
          world to the date of this Agreement.

    [D.E. 81 at Ex. A, § 11 (emphasis added)].

          Defendant says that the franchisee plaintiffs qualify as an “affiliate” because

    the ARDA defines that term as a “Person that directly or indirectly Controls, is

    Controlled by, or is under common Control with another Person,” and where the

    “Developer Subsidiaries are Affiliates of Developer.” [D.E. 39 at Ex. AG, § 1.4].

    Defendant also claims that the franchisee plaintiffs fit within this definition

    because they are “jointly owned by Tim Minn and RDP, Tim-Minn operated the

    restaurants through the Franchisee Plaintiffs and the Franchisee Plaintiffs

    operated under Tim-Minn’s umbrella.” [D.E. 85 at 16 (citations omitted)]. Hence,

    Defendant asks that the Court dismiss the entire TAC because the general release

    applies to each plaintiff and each cause of action. [D.E. 81 at Ex. A, § 11 (stating



                                              18
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 19 of 49




    that the general release applies to any claim that Tim-Minn or any affiliate “can,

    shall, or may have, whether known or unknown, against THUSA for, upon, or by

    reason of any, matter, cause or thing whatsoever”).].

           The general rule is that courts only consider the complaint and the attached

    exhibits when determining the merits of a motion to dismiss. In this case, however,

    Plaintiffs referred to and attached the general release to the TAC and Defendant

    raises the defense in a Rule 12(b)(6) motion as an absolute bar.           Normally,

    a general release is an affirmative defense that is raised in a defendant’s answer,

    and not Rule 12(b). Yet, Defendant raises it here because the existence of a defense

    may be judged on the face of an exhibit which is attached to a complaint and made

    central to its claims. See Concorida v. Bendekovic, 693 F.2d 1073 (11th Cir.

    1982); LeFrere v. Quezada, 582 F.3d 1260 (11th Cir. 2009) (stating that, if a

    complaint contains a claim that is facially subject to an affirmative defense, it may

    be dismissed on a motion to dismiss for failure to state a claim).

           That may be true but Defendant’s argument goes awry as it requires the

    Court to determine, on the face of the pleading, the meaning of an “affiliate” without

    the benefit of any discovery or a factual record. That is very problematic because,

    while Defendant assumes that the franchisee plaintiffs “are clearly ‘affiliates’ of

    Tim-Minn,” that is not at all clear based on the allegations in the TAC. [D.E. 85 at

    16].   Plaintiffs never allege, for example, that the franchisee plaintiffs are

    “affiliates” within the meaning of the ARDA.         Defendant only comes to that

    conclusion because Tim-Minn owns the franchisee plaintiffs and operates the




                                              19
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 20 of 49




    restaurants. Yet, the definition of an “affiliate” is based on control – not mere

    ownership – and the TAC makes no mention of any specific control that Tim-Minn

    has over the franchisee plaintiffs.6 [D.E. 39 at Ex. AG, § 1.4 (“‘Affiliate’ means a

    Person that directly or indirectly Controls, is Controlled by, or is under common

    Control with another Person. For clarity, Developer Subsidiaries are Affiliates of

    Developer.”) (emphasis added)].      It is therefore difficult to conclude that the

    franchisee plaintiffs qualify as an “affiliate” when the facts of this case are

    undeveloped, and the meaning of this term is undefined.

          The same problem exists for the second part of the “affiliate” definition where

    it states that “[f]or clarity, the term Developer Subsidiaries are Affiliates of

    Developer.” Id. at § 1.20.   In looking at the definition of “Developer Subsidiaries,”

    that refers to wholly owned direct subsidiaries that Defendant may form for the sole

    purpose of owning and operating restaurants:

          “Developer Subsidiaries” means the wholly owned, direct subsidiaries
          of Developer which Developer may, at its option, form for the sole
          purpose of owning and operating Direct-Owned TH Restaurants in the
          Development Area. For clarity, the term “Developer Subsidiary” shall
          refer to any one of the Developer Subsidiaries.

    Id. Yet, whether the franchisee plaintiffs are “direct subsidiaries” is uncertain – at

    least for now – because the TAC is silent on the corporate form for these entities.

    Defendant asks that we make inferences to determine the meaning of “affiliate”

    because of the ownership references that Plaintiffs make throughout the TAC. But,

    that is not allowed because we would be guessing on the meaning of a definition



    6     The ARDA is attached to the SAC, not the TAC.

                                             20
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 21 of 49




    without knowing all the facts with respect to Plaintiffs and how their corporate

    forms fit within the terms of the parties’ agreement.

          Defendant’s alternative argument is that all of Tim-Minn’s claims fail

    because of the general release language that applies to any claims “whether known

    or unknown, against THUSA for, upon, or by reason of any matter, cause or thing

    whatsoever[.]” [D.E. 81 at Ex. A, § 11]. But, Defendant omits the final clause of

    that sentence where it says that the agreement is only effective “from the beginning

    of the world to the date of this Agreement.” Id. (emphasis added). This omission is

    significant because the agreement has no effect on claims that post-date the signing

    of the contract, or December 1, 2017. And it appears that a substantial number of

    Plaintiffs’ claims arose after the parties signed the general release.

          Defendant remains skeptical of the date that the claims arose because the

    “[c]omplaint is rife with allegations which make plain that the claims pre-date the

    December 2017 release.” [D.E. 99 at 9]. Yet, given the procedural posture of this

    case and the undersigned’s review of the relevant allegations, the answer to that

    question remains to be seen.          Defendant has only shown that there are

    discrepancies as to when certain claims arose, but that is not enough to dismiss a

    complaint when the timetable of these claims are unclear. Furthermore, we are

    merely at the motion to dismiss stage without specific factual allegations or the

    benefits of discovery. It may very well be true that Defendant’s argument has merit

    and that some of Plaintiffs’ claims cannot survive.        However, the effect of the

    general release and its relationship to the timing of Plaintiffs’ claims cannot be




                                              21
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 22 of 49




    decided on the face of this pleading. Defendant’s motion to dismiss should therefore

    be DENIED and revisited either on a motion for summary judgment or at trial.

          E.     Failure to State a Claim

          Defendant’s final arguments are directed at each count in the TAC and their

    respective failures to state a claim. Plaintiffs oppose these arguments because, in

    looking at the four corners of the complaint, all of the required allegations are

    presented.   Plaintiffs suggest that Defendant’s motion invites the Court to look

    outside the pleading and to make unsupported inferences akin to a motion for

    summary judgment. Since this is not allowed and the allegations are well pled,

    Plaintiffs ask that the motion to dismiss be denied in all respects. We consider each

    argument in turn.

                        1.    Minnesota Franchise Act (Count 1)

          Defendant first seeks to dismiss the MFA claim in count one.           Plaintiffs

    allege that Defendant violated this statute7 because, in a franchise disclosure

    document, it states that Defendant would charge a reasonable markup on goods

    that it requires franchisees to purchase. [D.E. 81 at ¶ 159]. Plaintiffs claim that, in

    practice, the markups were objectively unreasonable and that, in some cases,



    7     The relevant section of the MFA includes the following:

          No person may offer or sell a franchise in this state by means of any
          written or oral communication which includes an untrue statement of
          a material fact or which omits to state a material fact necessary in
          order to make the statements made, in the light of the circumstances
          under which they were made, not misleading.

    Minn. Stat. § 80C.13, subd. 2.

                                              22
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 23 of 49




    Defendant charged Tim-Minn between 20-50% above the market rate for necessary

    items that could not be procured through a different source.

          Defendant says that count one fails for two reasons. First, Defendant asserts

    that, under the plain language of a financial disclosure statement, it has the

    discretion to determine what should be considered a reasonable markup:

          We and our affiliates may charge what we consider to be a reasonable
          mark-up on items sold to you.

    [D.E. 81 at ¶ 137, n.6]. Defendant claims that this is fatal to count one because it

    has the discretion to determine a reasonable markup and Plaintiffs cannot second-

    guess that determination.

          This is a weak argument because, although the TAC references an agreement

    where Defendant had the discretion to charge a reasonable markup, the facts are

    unclear as to how much discretion Defendant had in determining this amount.

    Defendant suggests that the analysis is simple and that there is no need to question

    the amount of any markup because the underlying agreement gave it unfettered

    discretion. But, it is uncertain what restrictions, if any, might apply to Defendant’s

    decision-making.   Defendant asserts that it could charge any amount it deems

    necessary and that Plaintiffs cannot question it.        Yet, even if that is true,

    Defendant’s argument requires a factual record to ascertain the (1) precise meaning

    of the language in the disclosure statement, (2) the level of discretion that

    Defendant possessed, and (3) what, if anything, qualifies as unreasonable. The

    answer to these questions cannot be decided on a motion to dismiss because,

    regardless of the inferences and assumptions that Defendant invites the Court to



                                             23
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 24 of 49




    make, there exists the possibility that Defendant is subject to some constraints in

    determining a reasonable markup. While Defendant maintains that this question

    can be decided solely on the pleadings, a factual record is required to give meaning

    to the language of the disclosure statement and how it operates.                 As a result,

    Defendant’s motion to dismiss count one, for this reason, should be DENIED.

            Defendant’s second argument is that, although reasonable reliance is an

    essential element of a misrepresentation claim under the MFA, the TAC makes no

    mention of it. See Teng Moua v. Jani-King of Minnesota, Inc., 810 F. Supp. 2d 882,

    891 (D. Minn. 2011) (“[T]he Court is convinced that reasonable reliance is an

    element of a claim under the MFA.”). Plaintiffs agree that reasonable reliance is an

    element of an MFA claim, but they argue that Defendant is mistaken because of one

    paragraph in the TAC.         That paragraph states that “[t]he Franchisee Plaintiffs

    would not have entered into franchise agreements with THUSA, had the true

    nature of these so-called ‘reasonable’ mark-ups been made apparent.” [D.E. 81 at ¶

    141].   Although the words, “reasonable reliance,” do not appear in count one,

    Plaintiffs say that the allegations in paragraph 141 operate as a functional

    equivalent.

            To prevail on a misrepresentation claim under the MFA, the weight of

    authority     requires   a   plaintiff   to   prove   that   it   reasonably    relied   on   a

    misrepresentation.       See Teng Moua, 810 F. Supp. 2d at 891                 (acknowledging

    difference    of   opinion    on    whether     reasonable reliance required       for   MFA

    misrepresentation claim and concluding that reasonable reliance is a necessary




                                                   24
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 25 of 49




    element); see also Ellering v. Sellstate Realty Sys. Network, Inc., 801 F. Supp. 2d

    834, 845 n. 13 (D. Minn. 2011) (rejecting MFA claim where plaintiffs did not

    reasonably rely on alleged misrepresentations); but see Randall v. Lady of Am.

    Franchise Corp., 532 F. Supp. 2d 1071, 1086 (D. Minn. 2007) (“[T]he Court is not

    convinced that justifiable or reasonable reliance is an element of a claim for

    misrepresentation under the Minnesota Franchise Act.”). Reliance is unreasonable

    as a matter of law where an oral representation is “plainly contradicted by the

    terms of [a] written contract.” Crowell v. Campbell Soup Co., 264 F.3d 756, 762 (8th

    Cir. 2001); see also Ellering, 801 F. Supp. 2d at 844–45 (dismissing MFA claim

    premised on earnings representation where agreement expressly disclaimed such

    representations); Kieland v. Rocky Mountain Chocolate Factory, Inc ., 2006 WL

    2990336, at *8 (D. Minn. Oct. 18, 2006) (same).

          The question here is whether the allegation – “[t]he Franchisee Plaintiffs

    would not have entered into franchise agreements with THUSA, had the true

    nature of these so-called ‘reasonable’ mark-ups been made apparent” – qualifies as

    reasonable reliance. [D.E. 81 at ¶ 141]. Neither party relied on any authority for

    their respective arguments. Defendant only says that it fails to equal reasonable

    reliance, and Plaintiffs reach the opposite conclusion. Although the undersigned

    did not locate a case opining on the precise meaning of “reasonable reliance” under

    Minnesota law, the terms are not subject to much debate. For example, the United

    States Supreme Court defines reasonable reliance as not knowing that an

    adversary’s conduct is misleading.    See, e.g., Heckler v. Cmty. Health Servs. of




                                            25
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 26 of 49




    Crawford Cty., Inc., 467 U.S. 51, 59 (1984) (“[R]eliance must have been reasonable

    in that the party claiming the estoppel did not know nor should it have known that

    its adversary’s conduct was misleading.”). Other courts define the term as “reliance

    that is consistent with rational judgment and common sense, not foolhardy.”

    United States v. Theunick, 2007 WL 2421539, at *3 (E.D. Mich. Aug. 27, 2007); see

    also DPLM, Ltd. v. J.H. Harvey Co., 241 Ga. App. 219, 221-222 (1999) (finding that

    reasonable reliance “means that the plaintiff relied exclusively on such promise and

    not on his or her own preconceived intent or knowledge; that the plaintiff exercised

    due diligence, so as to justify reliance as a matter of equity; and that there was

    nothing under the circumstances which would prevent the plaintiff from relying to

    his detriment.”).

          Whatever definition that applies, the result is the same because the

    allegation that Plaintiffs rely upon does not necessarily equal reasonable reliance.

    It only shows that Plaintiffs would not have relied upon certain franchise

    agreements had they known of the actual markups that Defendant imposed. While

    there may be an implicit implication that Plaintiffs would have exercised due

    diligence if they had greater knowledge and not relied on Defendant’s markups,

    Plaintiffs need to make that clearer in an amended pleading. And that should not

    require a Herculean effort. Because count one is technically missing a required

    element to state an MFA claim, Defendant’s motion to dismiss count one should be

    GRANTED without prejudice.




                                            26
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 27 of 49




    2.    Breach of the Implied Covenant Good Faith and Fair Dealing (Counts
                                     2 and 8)

          Plaintiffs allege in counts two and eight a breach of the implied covenant of

    good faith and fair dealing. Under these covenants, Plaintiffs assert that “each

    party has an obligation and duty to act fairly towards the other, to do nothing

    destructive of the other party’s right to enjoy the fruits of the contract, and to do

    everything that the contract presupposes they will do to accomplish its purpose.”

    [D.E. 81 at ¶ 167]. Plaintiffs accuse Defendant of violating these covenants in count

    two because the latter “provided incomplete, incorrect, and misleading financial

    information to Tim-Minn,” id. at ¶ 169, “materially mislead [sic] the Franchisee

    Plaintiffs with promises of ‘reasonable’ markups on necessary purchase[s] and

    provided . . . bogus ‘discounts,’” id. at ¶ 171, and “mask[ed] taxes and other fees.”

    Id.   Count eight alleges a violation of the same covenants but focuses on

    Defendant’s decision to file “an unnecessary, preemptive lawsuit in the Southern

    District of Florida,” that now deters local property owners from doing business with

    Tim-Minn, id. at ¶ 218.

          Defendant seeks to dismiss counts two and eight because Florida law does

    not recognize an independent claim for a breach of the implied covenant of good

    faith and fair dealing. See Burger King Corp. v. Weaver, 169 F.3d 1310, 1317 (11th

    Cir. 1999) (“We hold that no independent cause of action exists under Florida law

    for breach of the implied covenant of good faith and fair dealing.”). Defendant also

    claims that the implied covenant of good faith only confers limited rights and that it

    cannot be maintained without a specific refence to an express contractual provision



                                             27
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 28 of 49




    that has been breached. Because the TAC is silent on any express provision of the

    ARDA or the underlying franchise agreements, Defendant asks that both counts be

    dismissed. See id. at 1318 (“Under Florida law, Weaver’s failure to identify an

    express contractual provision that has been breached dooms his claim for breach of

    the implied covenant of good faith and fair dealing.”).

          Defendant’s argument that an independent claim for a breach of the implied

    covenant of good faith and fair dealing does not exist under Florida law is mistaken.

    While the Eleventh Circuit found in Weaver that no independent cause of action

    exists under Florida law for a breach of the implied covenant of good faith and fair

    dealing, Defendant ignores the Court’s discussion that immediately follows that

    statement:

          Where a party to a contract has in good faith performed the express
          terms of the contract, an action for breach of the implied covenant of
          good faith will not lie. More specifically, a cause of action for breach of
          the implied covenant cannot be maintained (a) in derogation of the
          express terms of the underlying contract or (b) in the absence of breach
          of an express term of the underlying contract.

    Id. at 1317-18. This paragraph does not stand for the proposition that a party may

    never state a claim for breach of the implied covenant of good faith and fair dealing;

    it only means that the cause of action exists in limited circumstances. See, e.g.,

    Excess Risk Underwriters, Inc. v. Baltimore Life Ins. Co., 2006 WL 8433329, at *2

    (S.D. Fla. May 17, 2006) (“T[]he undersigned does not find that Weaver stands for

    the proposition that a party may never maintain an independent cause of action for

    breach of the implied covenant of good faith and fair dealing, but merely holds that

    the cause of action will only lie under limited circumstances.”).



                                              28
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 29 of 49




           This is consistent with Florida’s appellate courts where they too have found

    that Florida contract law recognizes the implied covenant of good faith and fair

    dealing if it satisfies two conditions:

           Florida contract law recognizes the implied covenant of good faith and
           fair dealing in every contract. This covenant is intended to protect the
           reasonable expectations of the contracting parties in light of their
           express agreement. However, there are two restrictions on causes of
           action for the breach of good faith and fair dealing. First, the implied
           covenant of good faith should not be invoked to override the express
           terms of the agreement between the parties. Second, a claim for breach
           of the implied covenant of good faith and fair dealing cannot be
           maintained under Florida law absent an allegation that an express
           term of the contract has been breached.

    Southern Internet Systems. Inc. ex rel. Menotte v. Pritula, 856 So. 2d 1125, 1127

    (Fla. 4th DCA 2003) (quoting Insurance Concepts and Design, Inc. v. Healthplan

    Services, Inc., 785 So. 2d 1232, 1234-35 (Fla. 4th DCA 2001)). So, while a breach of

    the implied covenant of good faith and fair dealing is not technically an independent

    cause of action, it is a theory of liability because it “attaches to the performance of a

    specific contractual obligation.” Centurion Air Cargo v. UPS Co., 420 F.3d 1146,

    1151–52 (11th Cir. 2005).

           Having cleared up that confusion, Plaintiffs’ response is that counts two and

    eight meet all the requirements to state a claim.        Plaintiffs also say that their

    allegations reference the relevant contractual agreements and that both counts

    should stand. However, in looking at count two and eight, Plaintiffs only make

    passing references to the ARDA and the franchise agreements without specifying

    the actual contractual provision that Defendant breached. Plaintiffs suggest that

    this is inconsequential because the allegations in count two are “clearly[] a



                                               29
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 30 of 49




    reference to Item 8 in the FDD, which [Defendant] knows full well is incorporated

    into the Franchise Agreements signed by the Franchisee Plaintiffs.” [D.E. 95 at 26].

          While those suspicions as to Defendant’s knowledge might be true, that is not

    the standard that applies. Plaintiffs must identify the actual contractual provision

    that Defendant breached to allege a violation of the covenant of good faith

    and fair dealing. See, e.g., Regency Of Palm Beach, Inc. v. QBE Ins. Corp., 2009 WL

    2729954, at *4 (S.D. Fla. Aug. 25, 2009) (“Count IV for breach of the implied

    covenant of good faith and fair dealing must fail as a matter of law because Regency

    cites no express provision of the Contract that had been breached. Under Florida

    law, Regency’s failure to identify an express contractual provision that has been

    breached dooms its claim for breach of the implied covenant.”) (citing Weaver, 169

    F.3d at 1318). But, there is no specific contractual provision referenced in count two

    and Plaintiffs cannot fix this mistake or amend the TAC in response to a motion to

    dismiss because those allegations must be included in the pleading itself.        See

    Burgess v. Religious Tech. Ctr., Inc., 600 F. App’x 657, 665 (11th Cir.

    2015) (“[P]laintiffs cannot amend their complaint through a response to a motion to

    dismiss.”) (citing Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir. 2009)); see

    also Tsavaris v. Pfizer, Inc., 2016 WL 375008, at *3 (S.D. Fla. Feb. 1, 2016) (“A

    plaintiff, though, cannot amend the complaint in a response to a motion to dismiss,

    for a court’s review on dismissal is limited to the four corners of the complaint.”)

    (citing St. George v. Pinellas Cty., 285 F.3d 1334, 1337 (11th Cir. 2002)).




                                              30
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 31 of 49




          Plaintiffs try a similar tactic in connection with count eight because, rather

    than pointing to a specific contractual provision, they say that the “obligations are

    explicitly set forth in the ARDA and Amended ARDA.” [D.E. 95 at 27]. Yet, the

    TAC makes no mention of where the relevant provision is located. And Plaintiffs

    fail to point to anything specific in either the pleading or in its response to the

    motion to dismiss, leaving count eight in worse shape than count two.               It is

    therefore unclear where the relevant contractual provision is located and that

    cannot stand for the same reasons provided in connection with count two.             See

    Stallworth v. Hartford Ins. Co., 2006 WL 2711597, at *6 (N.D. Fla. Sept. 19, 2006)

    “[I[n order to state a claim for breach of the implied covenant of good faith and fair

    dealing, [p]laintiffs must identify the specific contract term(s) giving rise to the

    implied duty of good faith and also allege how [d]efendants breached their implied

    duty, alleging facts different from those giving rise to the breach of contract claim.”).

    For these reasons, Defendant’s motion to dismiss the implied covenant of good faith

    and fair dealing claims in two and eight should be GRANTED without prejudice.

           3.      Fraud and Negligent Misrepresentation (Counts 3 and 4)

          Counts     three   and    four   assert   claims    for   fraud   and    negligent

    misrepresentation. Plaintiffs allege, in both counts, that Defendant provided false

    and misleading financial information to Tim-Minn to induce the signing of the

    ARDA. Plaintiffs assert, for example, that Defendant “knowingly appended invalid

    SEC Safe Harbor disclaimers to its disclosures in a naked attempt to insulate itself

    from liability,” and took advantage of Tim-Minn’s lack of sophistication and




                                               31
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 32 of 49




    experience in the service restaurant industry. [D.E. 81 at ¶¶ 178-79]. Because

    Tim-Minn justifiably relied on these representations, Plaintiffs seek damages for

    Defendant’s actions.

          Defendant says that both counts are defective because, under Florida law,

    justifiable reliance is an element of fraud and negligent misrepresentation, and that

    Tim-Minn cannot meet this essential element. See S.K.Y. Mgmt. LLC v. Greenshoe,

    Ltd., 2007 WL 9701121, at *5 (S.D. Fla. Mar. 11, 2007) (“Florida law is clear that

    reliance is an essential element of a claim for fraud or negligent misrepresentation

    even when the claim is based on a misrepresentation.”) (citing cases).

          Defendant relies primarily on the contractual language in the ARDA because

    it includes a disclaimer where Plaintiffs concede that they received no

    representations with respect to revenue, profit, or the potential success of this

    business industry:

          Developer has not received or relied upon, and THUSA expressly
          disclaims making any representation, warranty or guaranty, express
          or implied, as to the revenues, profits or success of the TH
          Development Business.

    [D.E. 39 at Ex. AG, § 17(e)].      Since this disclaimer is dispositive, Defendant

    concludes that it is not plausible for Plaintiffs to have justifiably relied on any

    representation.

          Before tackling that issue, we outline the elements of each tort. “The tort of

    fraud has five elements: (1) false representation by a defendant; (2) scienter; (3)

    intention to induce the plaintiff to act or refrain from acting in reliance upon the

    representation; (4) justifiable reliance by the plaintiff upon the representation; and



                                             32
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 33 of 49




    (5) damage to the plaintiff directly and proximately caused by the reliance.” TSG

    Water Res., Inc. v. D’Alba & Donovan Certified Pub. Accountants, P.C., 260 F. App’x

    191, 199 (11th Cir. 2007) (citation omitted). “To show justifiable reliance to support

    a common law fraud claim, a plaintiff must prove that it exercised due care to

    discover the fraud.”           Id. at 200 (internal quotations and citation omitted).

    “[Q]uestions       of    due   diligence   often    must    be     resolved   by   the    trier   of

    fact.” Id. (quoting Fowler v. Overby, 223 Ga. App. 803 (1996)).

             To prove fraud, Plaintiffs must also show that Defendant had the “intent to

    mislead.” Id. at 201. “‘A misrepresentation is intended to deceive where there is

    intent      that        the    representation       be     acted     upon     by    the      other

    party.’” Id. (quoting Petzelt v. Tewes, 581 S.E.2d 345, 347 (2003)). The Eleventh

    Circuit has explained that because “[p]roof of fraud is typically not susceptible of

    direct proof . . . circumstantial evidence must be used to establish fraudulent

    intent.” Id. at 201-02. Thus, “it is peculiarly the province of the jury to pass on

    these circumstances showing fraud.                 Except in plain and indisputable cases,

    scienter in actions based on fraud is an issue of fact for jury determination.” Id. at

    202.

             Florida law also recognizes a tort claim for negligent misrepresentation.

    See Butler v. Yusem, 44 So. 3d 102, 105 (Fla. 2010). The elements of a negligent-

    misrepresentation claim include the following:

             (1) the defendant made a misrepresentation of material fact that he
             believed to be true but which was in fact false; (2) the defendant was
             negligent in making the statement because he should have known the
             representation was false; (3) the defendant intended to induce the



                                                       33
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 34 of 49




          plaintiff to rely . . . on the misrepresentation; and (4) injury resulted to
          the plaintiff acting in justifiable reliance upon the misrepresentation.

    McGee     v.   JP   Morgan   Chase   Bank,     NA, 520   F.   App’x   829,   831     (11th

    Cir.2013) (quoting Simon v. Celebration Co., 883 So. 2d 826, 832 (Fla. 5th DCA

    2004)).

          Claims for negligent misrepresentation must be pled in detail to meet the

    particularity standard required by Rule 9(b) for fraud claims because, in Florida,

    “negligent misrepresentation sounds in fraud.” Id.; see Linville v. Ginn Real Estate

    Co., 697 F. Supp. 2d 1302, 1306 (M.D. Fla. 2010); C.S.I.R. Enters., Inc. v. Sebrite

    Agency, Inc., 214 F. Supp. 2d 1276, 1281 (M.D. Fla. 2002). That means Plaintiffs’

    allegations must satisfy Rule 9(b)’s specificity requirements by setting forth:

          (1) precisely what statements or omissions were made in which
          documents or oral representations; (2) the time and place of each such
          statement and the person responsible for making (or, in the case of
          omissions, not making) them; (3) the content of such statements and
          the manner in which they misled the plaintiff; and (4) what the
          defendant obtained as a consequence of the fraud.

    McGee, 520 F. App’x at 831 (quoting FindWhat Investor Grp. v. FindWhat.com, 658

    F.3d 1282, 1296 (11th Cir. 2011)). The pleading may use, in the alternative, means

    reasonably calculated to notify a defendant with particularity of his alleged role in

    the fraud. See Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1381

    (11th Cir. 1997).




                                              34
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 35 of 49




          Here, Defendant takes aim at the justifiable reliance8 element because the

    disclaimer in the ARDA dooms any possibility that fraud or negligent

    misrepresentation applies to the facts of this case. The problem with Defendant’s

    argument is that the disclaimer only applies “to the revenues, profits, or the success

    of the TH Development Business.” [D.E. 39 at Ex. AG, § 17(e)]. Yet, the TAC never

    specifies the financial information that is at issue with respect to the fraud and

    negligent misrepresentation claims.        It only says that Defendant’s “false,

    misleading, and incomplete financial disclosures were known . . . to be false,

    misleading, and/or incomplete at the time they were disclosed to Tim-Minn.” [D.E.

    81 at ¶ 178]; id. at ¶ 184 (“Tim-Minn was justified in its reliance upon the THUSA-

    supplied financial data.”). Whether this “financial data” fits within the disclaimer

    is unclear because the allegations are nonspecific and therefore unsuitable to

    warrant dismissal.

          The argument that Defendant should have made is that counts three and run

    afoul of the pleading requirements under Rule 9(b). See Merino v. Ethicon Inc2021

    WL 1749967, at *11 (S.D. Fla. May 4, 2021) (“A heightened standard of

    particularity applies to claims of fraudulent concealment, constructive fraud,

    and negligent misrepresentation.”) (citing Fed. R. Civ. P. 9(b) (“In alleging fraud or

    mistake, a party must state with particularity the circumstances constituting fraud


    8     Reliance requires a plaintiff to establish that, but for the alleged
    misrepresentation or omission, the plaintiff would not have entered into the
    transaction at issue. See, e.g., State Farm Mut. Auto. Ins. Co. v. Novotny, 657 So. 2d
    1210, 1213-14 (Fla. 5th DCA 1995) (“Fraud requires inducing a person to take an
    action he has no obligation to take, nor intent to take without the
    misrepresentation.”).

                                             35
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 36 of 49




    or mistake.”); Lamm v. State St. Bank & Tr., 749 F.3d 938, 951 (11th Cir. 2014)

    (“Rule 9(b)’s heightened pleading standard applies to negligent misrepresentation

    claims.”)); see also Souran v. Travelers Ins. Co., 982 F.2d 1497, 1511 (11th Cir.

    1993) (negligent misrepresentation claim sounds in fraud under Florida law). If

    Defendant had made that argument, it would have been far stronger because Rule

    9(b) requires a “plaintiff to plead the who, what, when, where, and how of the

    allegedly fraudulent statements or omissions,” and the allegations here are so

    generic that it is unclear what financial data is even at issue. Aprigliano v. Am.

    Honda Motor Co., 979 F. Supp. 2d 1331, 1342 (S.D. Fla. 2013). Defendant failed,

    however, to make that argument. Because Defendant opted not to dismiss the TAC

    on 9(b) grounds and relied solely on a disclaimer clause that cannot apply given the

    generic allegations presented in the TAC, the motion to dismiss counts three and

    four should be DENIED.

                       4.     Breach of Contract (Counts 5 and 7)

          Plaintiffs allege in counts five and seven two claims for breach of contract.

    “To prove the existence of a contract, a plaintiff must plead: (1) offer; (2) acceptance;

    (3) consideration; and (4) sufficient specification of the essential terms.” Vega v. T–

    Mobile USA, Inc., 564 F.3d 1256, 1272 (11th Cir. 2009) (citing St. Joe Corp. v.

    McIver, 875 So. 2d 375, 381 (Fla. 2004)). Consideration is “the primary element

    moving the execution of a contract,” Frissell v. Nichols, 94 Fla. 403, 114 So. 431, 434

    (Fla. 1927), and “absolutely necessary to the forming of a good contract,” Jones v.

    McCallum, 21 Fla. 392, 392 (Fla. 1885).




                                               36
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 37 of 49




          Count five alleges that the franchisee plaintiffs and Defendant executed a

    contract where the latter promised to charge the former a reasonable mark-up on

    items purchased for business operations. Plaintiffs argue that Defendant violated

    this agreement because the amount charged was unreasonable, that the franchisee

    plaintiffs suffered damages, and that the allegations meet all the requirements to

    state a claim under Florida law.

          Defendant’s only challenge to count five is that it fails to state a claim

    because, as Plaintiffs admitted in the TAC, the agreement gave Defendant the

    discretion to determine what qualifies as a reasonable markup:

          We and our affiliates may charge what we consider to be a reasonable
          mark-up on items sold to you.

    [D.E. 81 at ¶ 137, n.6]. This is the same argument discussed earlier in count one

    and it fails for the reasons already identified because it requires a factual record to

    determine if Defendant had unfettered discretion to determine any markup it

    desired. Because we cannot decide this question on the pleadings and decline to

    rely on unsupported assumptions or inferences, Defendant’s motion to dismiss count

    five should be DENIED.

          Turning to the breach of contract claim in count seven, Plaintiffs allege that

    Defendant failed to comply with unspecified franchise agreements that required the

    latter to provide training, operational support, and other tasks to ensure that

    Plaintiffs had what they needed to meet certain obligations:

          Under the terms of these agreements, THUSA, was obligated to
          perform certain obligations, including but not limited to providing
          training and operational support and manuals to Tim-Minn and the



                                              37
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 38 of 49




          Franchisee Plaintiffs, providing access to proprietary computer
          systems such as TimTrac, and to ensure Tim-Minn and the Franchisee
          Plaintiffs had what they needed to meet their obligations under the
          terms of the ARDA and/or Amended ARDA, as well as the various
          franchise agreement.

    [D.E. 81 at ¶ 210]. Plaintiffs claim that Defendant’s failure to comply with these

    contractual requirements “made it impossible for Tim-Minn and the Franchisee

    Plaintiffs to perform their own obligations due to the fact that Tim-Minn and the

    Franchisee   Plaintiffs’   performance   was   often   contingent   upon    THUSA’s

    performance, which was constantly delayed or wholly defaulted.”         Id. at ¶ 212.

    Plaintiffs further add that, as a direct and proximate result of this breach, they

    suffered damages and that all the elements for a breach of contract are properly

    alleged.

          Defendant takes issue with count seven because Plaintiffs fail to reference

    any provision of an agreement where the alleged breach took place. Defendant

    points, for instance, to a reference in the TAC that mentions a failure to provide a

    training manual. But, Defendant says that the ARDA does not contain such a

    requirement. Defendant asserts that the ARDA only references a developer manual

    and that it constitutes “a document that [Defendant] may publish and modify from

    time to time[.]”. [D.E. 39 at Ex. AG, § 1.19 (emphasis added)]. Defendant claims

    that this cannot qualify as a breach because it retains the sole discretion to publish

    and modify a developer manual. Defendant also targets the allegation that it failed

    to provide Plaintiffs with access to proprietary computer systems because, earlier in

    the TAC, Plaintiffs acknowledge that they had access to one particular system,




                                             38
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 39 of 49




    called TimTrac, in October 2016. [D.E. 81 at ¶ 104 (“TimTrac access was withheld

    for several months, until October 2016 when THUSA eventually provided limited

    access to the system.”)]. Either way, Defendant asks that the Court dismiss count

    seven because Plaintiffs have not referenced a specific contractual provision that

    points to a breach of contract.

          Defendant’s argument is well taken – at least with respect to the failure to

    identify a specific contractual agreement or provision – because the allegations in

    the TAC are plainly insufficient. While Plaintiffs make passing references to a

    breach of “franchise agreements,” it never identifies the specific contract or

    provision that is subject to the alleged breach. The Eleventh Circuit considered this

    defect in Estate of Bass v. Regions Bank, Inc., 947 F.3d 1352, 1358–59 (11th Cir.

    2020), where it found that a plaintiff could not make general assertions of a breach

    without identifying the specific provisions or agreements that were at issue:

          The District Court noted that Bass only ‘generally asserted’ a breach of
          contract, without identifying ‘any provisions or any specific agreements
          that were breached, nor excerpt[ing] any relevant portions of an
          agreement to allege the existence of a valid contract.’ We agree that
          this was insufficient to state a claim because Bass has not alleged any
          general or specific provision of any contract that Fidelity might have
          breached. Bass, therefore, failed to meet his pleading requirements.
          Consequently, the District Court properly dismissed Bass’s breach of
          contract claim.

    Id. at 1359. Indeed, “[i]t is a basic tenet of contract law that a party can only

    advance a claim of breach of written contract by identifying and presenting the

    actual terms of the contract allegedly breached.” Herssein Law Grp. v. Reed




                                             39
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 40 of 49




    Elsevier, Inc., 594 F. App’x 606, 608 (11th Cir. 2015) (citing Harris v. Am. Postal

    Workers Union, 198 F.3d 245 (6th Cir. 1999)).

          The same reasoning applies here because, although Plaintiffs reference

    unspecified franchise agreements, it does so only generically. That is inadequate

    because Plaintiffs need to reference specific provisions in each agreement so that

    Defendant and the Court are aware of what breach took place.           Plaintiffs may

    complain that the relevant contract is attached either to the TAC or somewhere on

    the docket.   But, “simply appending a contract to a complaint alleging only a

    threadbare recital of the elements of a contract claim is insufficient.” St. Michaels

    Anglican Cath. Church of Panama City Fla. Inc. v. Church Mut. Ins. Co., 2020 WL

    9209711, at *1 (N.D. Fla. Oct. 15, 2020) (citing Burgess v. Religious Tech. Ctr., Inc.,

    600 F. App’x 657, 664 n.3 (11th Cir. 2015) (affirming dismissal of breach of contract

    claim where plaintiffs did not identify which provisions were allegedly breached

    even though contracts were in the record); Wohl Built, Inc. v. Maxum Indem. Co.,

    2017 WL 10410373, at *2 (S.D. Fla. Dec. 21, 2017) (“Although Plaintiff attached the

    Policy, merely doing so is insufficient to survive a motion to dismiss absent pleading

    which specific provision of the Policy Defendant is alleged to have breached.”)).

    Thus, Defendant’s motion to dismiss count seven should be GRANTED without

    prejudice.

                      5.     Unjust Enrichment (Counts 6 and 11)

          Counts six and eleven contain separate causes of action for unjust

    enrichment.    First, Plaintiffs allege in count six that Defendant engaged in a




                                              40
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 41 of 49




    practice of unreasonable markups on equipment, used middlemen to inflate costs,

    and improperly calculated fees to obtain additional compensation:

          The money received by [Defendant] from these mark-ups and bogus
          discounts was unconscionably obtained because Defendant
          unreasonably aggregates through middlemen which causes additional
          costs to be passed down the chain to the Franchisee Plaintiffs and,
          with respect to the bogus discount scheme, Defendant unreasonably
          and improperly calculated fees due and owing to it in order to obtain
          additional compensation it was not entitled to.

    [D.E. 81 at ¶ 200]. Plaintiffs claim that Defendant accomplished this feat “by virtue

    of the franchise agreement,” where Defendant “received thousands of dollars in

    payments from the unreasonable mark-ups imposed on goods and services required

    by [Defendant] for use in its shop.” Id. at ¶ 197. Second, Plaintiffs allege in count

    eleven that Defendant failed to charge the franchisee plaintiffs an appropriate

    percentage of gross sales as required under the ARDA. And even if no contractual

    provision protects their interests, Plaintiffs say that they are still entitled to relief

    because it would be manifestly unjust for Defendant to obtain revenues in

    contravention of their reasonable expectations. See id. at ¶ 200.

          “To establish unjust enrichment under Florida law, a plaintiff must prove

    that ‘(1) plaintiff has conferred a benefit on the defendant, who has knowledge

    thereof; (2) defendant voluntarily accepts and retains the benefit conferred; and (3)

    the circumstances are such that it would be inequitable for the defendant to retain

    the benefit without first paying the value thereof to the plaintiff.’” Rosado v. Barry

    Univ., Inc., 499 F. Supp. 3d 1152, 1159 (S.D. Fla. 2020) (quoting Duty Free World,

    Inc. v. Mia. Perfume Junction, Inc., 253 So. 3d 689, 693 (Fla. 3d DCA 2018)).




                                               41
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 42 of 49




    “Generally, ‘[n]o cause of action in unjust enrichment can exist where the parties’

    relationship is governed by an express contract.      This is because the theory of

    unjust enrichment is equitable in nature and is, therefore, not available when there

    is an adequate legal remedy.” Frayman v. Douglas Elliman Realty, LLC, 2021 WL

    299951, at *16 (S.D. Fla. Jan. 25, 2021) (quoting Zarella v. Pac. Life Ins. Co., 755 F.

    Supp. 2d 1218, 1227 (S.D. Fla. 2010)). “However, this rule does not apply where one

    of the parties asserts that the contract governing the dispute is invalid.”       Am.

    Infoage, LLC v. Regions Bank, 2014 WL 4794748, at *6 (M.D. Fla. Sept. 25,

    2014) (citation omitted). “It is only upon a showing that an express contract exists

    that the unjust enrichment . . . count fails. Until an express contract is proven, a

    motion to dismiss a claim for . . . unjust enrichment on these grounds is

    premature.” Mobil Oil Corp. v. Dade Cnty. Esoil Mgmt. Co., 982 F. Supp. 873, 880

    (S.D. Fla. 1997) (citation omitted).

          Defendant asks that the Court dismiss counts six and eleven because

    Plaintiffs cannot plead a breach of contract claim alongside unjust enrichment

    especially where the allegations reference an express contract. But, at the pleading

    stage, “Plaintiffs are not precluded from pleading claims for both breach of contract

    and unjust enrichment.” Saxon Fin. Grp., Inc. v. Rath, 2012 WL 3278662, at *7

    (S.D. Fla. Aug. 9, 2012) (citing Williams v. Bear Stearns & Co., 725 So. 2d 397, 400

    (Fla. 5th DCA 1998) (“Until an express contract is proven, a motion to dismiss a

    claim for . . . unjust enrichment on these grounds is premature.”); see also Rule

    8(d)(2) of the Federal Rules of Civil Procedure (“[A] party may set out 2 or more




                                              42
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 43 of 49




    statements of a claim or defense alternatively or hypothetically”); Sierra Equity

    Group, Inc. v. White Oak Equity Partners, LLC, 650 F. Supp. 2d 1213, 1229 (S.D.

    Fla. 2009)). Defendant’s argument is also mistaken because “it is not the allegation

    of the existence of a contract, but the showing that an express contract exists that

    will cause the unjust enrichment count to fail.” Saxon Fin. Grp., Inc., 2012 WL

    3278662, at *7 (citing Williams, 725 So. 2d at 400). That is, until Plaintiffs prove

    that an express contract exists for the relief they seek, Defendant’s motion to

    dismiss the unjust enrichment claims in counts six and eleven is premature and, as

    a result, should be DENIED. See Saxon Fin. Grp., Inc., 2012 WL 3278662, at *7

    (“Until   an   express   contract   is   proven,   a   motion   to    dismiss   a   claim

    for unjust enrichment on these grounds is premature.”).

                                 6.     FDUTPA (Count 9)

          Count nine alleges a cause of action under FDUTPA. Plaintiffs claim that

    Defendant violated FDUTPA because it “failed to comply with the Trade Regulation

    Rules promulgated by the FTC relating to ‘Disclosure Requirements and

    Prohibitions Concerning Franchising and Business Opportunity Ventures,’ set forth

    at 16 C.F.R. 436.” [D.E. 81 at ¶ 228].

          FDUTPA broadly prohibits “unfair or deceptive acts or practices in the

    conduct of any trade or commerce.” Fla. Stat. §501.204(1).           The purpose of the

    statute is to “protect the consuming public and legitimate business enterprises from

    those who engage in unfair methods of competition, or unconscionable, deceptive, or

    unfair acts or practices in the conduct of any trade or commerce.” Fla. Stat. §




                                               43
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 44 of 49




    501.202(2). A cause of action arising under FDUPTA has three elements: “(1) a

    deceptive act or unfair practice; (2) causation; and (3) actual damages.” Virgilio v.

    Ryland Grp., Inc., 680 F.3d 1329, 1338 n. 25 (11th Cir.2012) (quoting Rollins, Inc. v.

    Butland, 951 So. 2d 860, 869 (Fla. 2d DCA 2006)). “A deceptive act or practice is

    ‘one that is likely to mislead consumers and unfair practice is one that offends

    established public policy and one that is immoral, unethical, oppressive,

    unscrupulous or substantially injurious to consumers.’” State Farm Mut. Ins. Co. v.

    Performance Orthopaedics & Neurosurgery, LLC, 315 F. Supp. 3d 1291, 1300 (S.D.

    Fla. 2018) (citing Hucke v. Kubra Data Transfer, Corp., 160 F. Supp. 3d 1320, 1328

    (S.D. Fla. 2015)).

          A plaintiff can satisfy the first element of FDUTPA claim by alleging either a

    traditional or per se violation.   Id. (internal citations omitted).    A traditional

    violation requires a showing that a defendant “engaged in ‘[u]nfair methods of

    competition, unconscionable acts or practices, and unfair or deceptive acts or

    practices in the conduct of any trade or commerce.’”         Id. (citing Fla. Stat. §

    501.204(10)). On the other hand, “[a] per se violation is established in one of two

    ways: (1) if the ‘law, statute, rule, regulation, or ordinance’ expressly constitutes a

    violation of the FDUTPA or (2) the statute, rule, or ordinance proscribes

    unconscionable, deceptive, or unfair acts or practices and therefore operates as an

    implied FDUTPA predicate.” Id. (citing Fla. Stat. § 501.203(3)(c)).

          Here, count nine is inadequate because, while Plaintiffs allege that

    Defendant violated the Federal Trade Commission’s disclosure requirements set




                                              44
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 45 of 49




    forth at 16 C.F.R. § 436, there are no allegations to explain their entitlement to

    damages. Plaintiffs only state that Defendant violated some unknown provision of

    this regulatory framework.       But, without an allegation to connect Plaintiffs’

    damages to the deceptive act or unfair practice, it is unclear what Defendant

    violated in the first place.   See Hakim-Daccach v. Knauf Int’l GmbH, 2017 WL

    5634629, at *7 (S.D. Fla. Nov. 22, 2017) (“Even if [the plaintiff] has successfully

    pleaded a deceptive act or unfair practice, his claim still fails because he has not

    properly alleged the basis for his entitlement to damages. Further, even if he had

    properly alleged his damages entitlement, he has failed to sufficiently allege a

    connection between those damages and any deceptive act or unfair practice”).

             Plaintiffs point to several earlier paragraphs in the TAC to show that the

    pleading is clear and that the FDUTPA count is adequately pled.             But, these

    allegations are insufficient because there is no specificity as to what disclosure is at

    issue.    And merely referencing twenty or more paragraphs without a clear and

    concise explanation of the FDUTPA claim does not aid the Court in understanding

    the claim presented. Plaintiffs’ citations to 16 C.F.R. § 436 are also unavailing in

    the TAC because none of them reference a specific violation that spells out how

    Defendant ran afoul of the FTC’s regulations.

             In short, Plaintiffs must do more to state a FDUTPA claim – or at least

    repackage the existing allegations to make it clear what regulatory violation is at

    issue – because count nine is too conclusory and ambiguous as drafted. See, e.g.,

    Infinity Glob., LLC v. Resort at Singer Island, Inc., 2008 WL 1711535, at *4 (S.D.




                                              45
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 46 of 49




    Fla. Apr. 10, 2008) (“To state a cause of action under FDUTPA, a plaintiff must do

    more than merely allege in a conclusory fashion that a defendant’s actions

    constituted an ‘unfair or deceptive act’ or that the defendant acted ‘wrongfully,

    unreasonably and unjustly’ and for a ‘deceptive and improper purpose.’”) (quoting

    Merrill Lynch Bus. Fin. Servs., Inc. v. Performance Mach. Sys. U.S.A., Inc., 2005 WL

    975773, at *8 (S.D. Fla. Mar. 4, 2005) (recommending dismissal of FDUTPA count

    where count contained only conclusory allegations of deceptive conduct and lacked

    sufficient factual allegations of “unfair or deceptive” conduct; stating, “To reiterate

    for emphasis, Defendants must do more than merely recite conclusory allegations;

    they must allege facts which properly raise recognizable FDUTPA claims.”)).

    Defendant’s motion to dismiss count nine is therefore GRANTED without

    prejudice.

                          7.     Breach of Contract (Count 10)

          Defendant’s final argument seeks to dismiss the breach of contract claim in

    count ten. Plaintiffs allege here that the ARDA is a binding contract and that,

    among its provisions, it contains a condition where Defendant could assess the

    franchises a reduced royalty of 0.1% of gross sales for the period between June 1,

    2017, and December 31, 2018, and 3% of gross sales for the next twelve months.

    Plaintiffs claim that Defendant failed to properly charge them an appropriate

    percentage during the period prior to December 31, 2017 and that, when they

    advised Defendant of this misstep, Defendant failed to make any corrections.

    Because Defendant engaged in fraudulent billing practices to obtain an unearned




                                              46
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 47 of 49




    financial advantage, Plaintiffs suffered significant financial losses.

          Defendant says that the problem with count ten is that the TAC only points

    to one plaintiff – Brooklyn Park – that suffered any harm. Defendant also contends

    that, to the extent it failed to properly pay any royalties, the general release bars all

    of Plaintiffs’ claims, whether known or unknown for amounts paid prior to

    December 31, 2017.       Neither argument is persuasive because count ten only

    references Brooklyn Park, as an example of a plaintiff that suffered harm. [D.E. 81

    at 234 (“THUSA did not properly charge the Franchisee Plaintiffs, such as Brooklyn

    Park, an appropriate percentage of gross sales during the period prior to December

    31, 2017.”)]. It does not limit the harm suffered only to Brooklyn Park.

          The remaining argument is equally unpersuasive because the general release

    is only effective until December 2017 and many of the franchisee plaintiffs were not

    in existence at that time. This means that, at best, the general release can only

    offer partial relief to the alleged breach of contract.     But, of course, we cannot

    determine how the general release applies because that requires a factual record

    with respect to its terms, the timing of the wrong suffered, and the specific plaintiffs

    that existed at the time. These questions and more must be answered in discovery

    with the question revisited either on a motion for summary judgment or at trial.

          Although Defendant’s argument misses the mark, this does not mean that

    count ten is properly pled.     Plaintiffs reference the ARDA and says that some

    unknown provision requires Defendant to pay a percentage of certain royalties.

    But, like the breach of contract claim in count seven, Plaintiffs must identify the




                                               47
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 48 of 49




    specific provision that Defendant breached.       Plaintiffs make the same mistake

    discussed earlier because count ten only contains a generic reference to a

    contractual requirement with no specificity as to where that provision is located.

    Accordingly, Defendant’s motion to dismiss count ten should be GRANTED

    without prejudice so that Plaintiffs can identify the specific contractual provision

    that Defendant breached. See Burgess, 600 F. App’x at 664 (affirming the dismissal

    of a complaint because “the plaintiffs failed to . . . identify the specific contractual

    provisions that the defendants breached.”).

                                    IV. CONCLUSION

          For the foregoing reasons, the Court RECOMMENDS that Defendant’s

    motion to dismiss be GRANTED in part and DENIED in part:

          A.     Defendant’s motion to dismiss counts one, two, seven, eight, nine, and

                 ten should be GRANTED without prejudice.

          B.     In all other respects, Defendant’s motion to dismiss should be

                 DENIED.

          C.     Any amended complaint should be due within fourteen (14) days from

                 the date the District Judge adopts this Report and Recommendation.

          Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

    have fourteen (14) days from service of this Report and Recommendation within

    which to file written objections, if any, with the District Judge. Failure to timely

    file objections shall bar the parties from de novo determination by the District

    Judge of any factual or legal issue covered in the Report and shall bar the parties




                                              48
Case 1:20-cv-23481-KMW Document 102 Entered on FLSD Docket 08/02/2021 Page 49 of 49




    from challenging on appeal the District Judge’s Order based on any unobjected-to

    factual or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir.

    Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley

    v. Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

          DONE AND SUBMITTED in Chambers at Miami, Florida, this 2nd day of

    August, 2021.

                                                  /s/ Edwin G. Torres
                                                  EDWIN G. TORRES
                                                  United States Magistrate Judge




                                             49
